Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 21-40 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 © or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/Quidance/eTD-info-l.isp.
4.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3- 4 of U.S. Patent No ( US 10540585 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of instant application 16,746,654 claim 1 corresponds to elements of claims 1 and 3- 4 of the U.S. Patent No. (US10540585 B2). The above claims of the present application would have been obvious over claims 1 and 3-4 of U.S. Patent No. (US10540585 B2) because each element of the claim of the present application is anticipated claims 1 and 3-4 of U.S. Patent No. (US10540585 B2).

Instant application (16/746,654)
US Patent (US 10540585 B2)
Claim 21
A method of training a neural network having a plurality of network parameters and being configured to map a system input to an output sequence comprising a plurality of system outputs, wherein the method comprises:
       obtaining a batch of training examples, each training example comprising a training network input and, for each training network input, a ground truth output sequence; 
      for each of the training examples:
          processing the training network input in the training example using the neural network and in accordance with current values of the network parameters to map the training network input to an output sequence comprising a respective system output from a vocabulary of possible system outputs at each of a plurality of output positions, 
comprising, for each of the plurality of output positions, generating a likelihood distribution over the possible system outputs in the vocabulary and selecting the system output at the output position using the likelihood distribution; 

    for each particular output position of the plurality of output positions in the output sequence:

       identifying a prefix that includes the system outputs at positions before the particular output position in the output sequence, 

       for each possible system output in the vocabulary, determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by the possible system output and followed by any suffix of one or more system outputs, wherein the quality score measures a quality of a candidate output sequence relative to the ground truth output sequence,

      generating a target likelihood distribution for the particular output position from the highest quality sores for the possible system outputs, and










determining an update to the current values of the network parameters based on a gradient with respect to the network parameters of an objective function that depends on a divergence between the target likelihood distribution for the particular output position and the likelihood distribution generated by the neural network for the particular output position; and
determining updated values of the network parameters from the updates for the particular output positions in the output sequences generated by the neural network for the batch of training examples.







































22. (New) The method of claim 21, further comprising: outputting the trained neural network for use in mapping new network inputs to new output sequences.


23. (New) The method of claim 21, wherein generating the target likelihood distribution comprises applying a softmax to the highest quality scores for the possible system outputs to generate a respective likelihood for each of the possible system outputs.


24. (New) The method of claim 23, wherein the softmax is applied with reduced temperature.


25. (New) The method of claim 21, wherein the possible system outputs in the vocabulary comprise tokens in a natural language.


26. (New) The method of claim 21, wherein the quality score is based on the edit distance between the candidate output sequence and the ground truth output sequence, and wherein the highest quality score that can be assigned is the quality score for the candidate output sequence that has a smallest edit distance to the ground truth output sequence


27. (New) The method of claim 21, wherein determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by the possible system output and followed by any suffix of one or more system outputs comprises: determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by any ground truth suffix that is part of the ground truth output sequence; identifying one or more ground truth prefixes of the ground truth output sequence relative to which the prefix has a highest quality score, identifying, for each of the identified ground truth prefixes, a respective ground truth suffix that follows the identified ground truth prefix in the ground truth sequence, and when the possible system output is a first system output in any of the identified ground truth suffixes, assigning as the highest quality score for the possible system output the highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by any ground truth suffix that is part of the ground truth output sequence.





28. (New) The method of claim 27, wherein determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by the possible system output and followed by any suffix of one or more system outputs comprises: determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by a possible system output that is not a first system output in any of the identified suffixes and followed by any ground truth suffix that is part of the ground truth output sequence; when the possible system output is not the first system output in any of the identified ground truth suffixes, assigning as the highest quality score for the possible system output the highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by a possible system output that is not a first system output in any of the identified ground truth suffixes and followed by any ground truth suffix that is part of the ground truth output sequence.
Claim 1
A method of training a neural network having a plurality of network parameters and being configured to map a system input to an output sequence comprising a plurality of system outputs, wherein the method comprises: 

    obtaining a batch of training examples, each training example comprising a training network input and, for each training network input, a ground truth output sequence; 

     for each of the training examples:  
   
       processing the training network input in the training example using the neural network and in accordance with current values of the network parameters to map the training network input to an output sequence comprising a respective system output from a vocabulary of possible system outputs at each of a plurality of output positions; 

  







  
   for each particular output position of the plurality of output positions in the output sequence: 

        identifying a prefix that includes the system outputs at positions before the particular output position in the output sequence, 

 
     for each possible system output in the vocabulary, determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by the possible system output and followed by any suffix of one or more system outputs, wherein the quality score measures a quality of a candidate output sequence relative to the ground truth output sequence, and 

                 


 
 determining, using the highest quality scores for the possible system outputs, an update to the current values of the network parameters that increases a likelihood that the neural network generates a system output at the position that has a high quality score; and 

   











determining updated values of the network parameters from the updates for the particular output positions in the output sequences generated by the neural network for the batch of training examples.



3. The method of claim 1, wherein the neural network is configured to, for each of the output positions, generate a likelihood distribution over the possible system outputs in the vocabulary and select the system output at the output position using the likelihood distribution.



4. The method of claim 3, wherein determining, using the highest quality scores for the possible system outputs, an update to the current values of the network parameters that increases a likelihood that the neural network generates a system output at the position that has a high quality score comprises: generating a target likelihood distribution for the output position from the highest quality sores for the possible system outputs, determining a gradient with respect to the network parameters of an objective function that depends on a divergence between the target likelihood distribution for the output position and the likelihood distribution generated by the neural network for the output position, and determining the update to the current values using the gradient.




2. The method of claim 1, further comprising: outputting the trained neural network for use in mapping new network inputs to new output sequences.


5. The method of claim 4, wherein generating the target likelihood distribution comprises applying a softmax to the highest quality scores for the possible system outputs to generate a respective likelihood for each of the possible system outputs.


6. The method of claim 5, wherein the softmax is applied with reduced temperature.


7. The method of claim 1, wherein the possible system outputs in the vocabulary comprise tokens in a natural language.



8. The method of claim 1, wherein the quality score is based on the edit distance between the candidate output sequence and the ground truth output sequence, and wherein the highest quality score that can be assigned is the quality score for the candidate output sequence that has a smallest edit distance to the ground truth output sequence.


9. The method of claim 1, wherein determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by the possible system output and followed by any suffix of one or more system outputs comprises: determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by any ground truth suffix that is part of the ground truth output sequence; identifying one or more ground truth prefixes of the ground truth output sequence relative to which the prefix has a highest quality score, identifying, for each of the identified ground truth prefixes, a respective ground truth suffix that follows the identified ground truth prefix in the ground truth sequence, and when the possible system output is a first system output in any of the identified ground truth suffixes, assigning as the highest quality score for the possible system output the highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by any ground truth suffix that is part of the ground truth output sequence.






10. The method of claim 9, wherein determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by the possible system output and followed by any suffix of one or more system outputs comprises: determining a highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by a possible system output that is not a first system output in any of the identified suffixes and followed by any ground truth suffix that is part of the ground truth output sequence; when the possible system output is not the first system output in any of the identified ground truth suffixes, assigning as the highest quality score for the possible system output the highest quality score that can be assigned to any candidate output sequence that includes the prefix followed by a possible system output that is not a first system output in any of the identified ground truth suffixes and followed by any ground truth suffix that is part of the ground truth output sequence.

                   


Claims 29-40 of the instant application also map to claims 11-20 of the patent respectively.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448